DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.
 
Status of the Claims
Claims 31-39 and 46-51 have been cancelled previously.  
Claims 40-45 and 52-65 are pending and under current examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 40, 41, 43-45, 52, 53, 56, 58, 61, and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 1565456; publication date: 01/19/2005; citing the English translation; of record) in view of Muggetti et al. (US 2004/0014693; publication date: 01/22/2004; of record), Burgess et al. (Annals of Pharmacotherapy Vol 49 No. 3, pages 311-322; available online from 01/09/2015; of record), Thomson et al. (Antimicrobial Agents and Chemotherapy Vol 45 No 12, pages 3548-3554; publication year: 2001; cited in the IDS filed on 06/18/2018), Yang et al (Practical Pharmacy and Clinical Remedies vol 18, No 1; publication year: 2015), and Bhagwat et al. (US 2014/0162995; publication date: 06/12/2014).  

Zhang teaches a method of treating a bacterial infection by dosing during clinical application (i.e. administering; claim 2) of a composition comprising cefepime and the -lactamase inhibitor, tazobactam as well as the excipient, arginine (claims 1, 4, and 5; limitations of instant claims 40 and 45).  The composition is administered intravenously (i.e. via a parenteral route; page 9, line 9; limitations of instant claims 40 and 45).  In embodiment 33 on page 18 of the English translation, the example composition is prepared by mixing 10 kg of cefepime HCl with 10 kg tazobactam sodium and 7.25 kg of arginine followed by processing to generate 10,000 doses.  Thus, the final composition comprises 1 g cefepime, 1 g tazobactam, and 0.725 g of arginine (limitations of instant claim 40).  
Muggetti discloses that arginine protects against thrombophlebitis upon intravenous administration (0020).  Thus, one having ordinary skill in the art would have recognized that the arginine disclosed by Zhang would protect against phlebitis.  
Bhagwat discloses a dose of 2 grams of cefepime and 2 grams of tazobactam (0045).  Thus, the dose of active agents wherein the active agents are 2 grams of cefepime and 2 grams of tazobactam was known in the art.  

Burgess published a systematic review of 18 clinical studies comparing the traditional dosing regimen for cefepime, which is intermittent administration over 0.5 hours to prolonged or continuous administration, evaluating clinical outcomes such as mortality and length of hospital stay as well as the effect on  pharmacokinetic-pharmacodynamic (PKPD) parameters (title, abstract).  The PKPD target that the study evaluated was duration of time that the free drug concentration exceeds the MIC (minimum inhibitory concentration) of the pathogen (%ofT>MIC; paragraph bridging pages 311-312), particularly with respect to P. aeruginosa, which has an MIC of 8 g/mL (para bridging pages 312-313).  Burgess concluded that at the same daily dose, administering cefepime as prolonged, intermittent infusions over 3 to 4 hours or continuous infusion consistently improves achievement of the target %ofT>MIC compared with traditional (0.5 h) infusions.  Burgess discloses further that the traditional dosing was able to achieve the PKPD target in less-resistant Gram-negative organisms such as Escherichia coli, Enterobacter, Citrobacter, and Klebsiella spp (page 319, right col).  
Thomson reports MICs of cefepime for several pathogens ranging from 0.06 to 8 g/mL (table 4, page 3551).  
Yang discloses that extended infusion of a beta-lactam-type antibiotic (piperacillin) in combination with the beta-lactamase inhibitor, tazobactam, improves treatment outcomes (abstract).  
P. aeruginosa, the focus of Burgess, is among the most resistant microorganisms to cefepime.  As detailed above, MICs have been reported to be as low as 0.06 for other organisms.  It follows logically that %ofT>MIC would increase as the magnitude of the MIC decreases and that an effective %ofT>MIC could be achieved over a shorter infusion time for pathogens having an MIC lower than 8 g/mL.  One of ordinary skill in the art would have been motivated to find the optimal dosing regimen for a pathogen because this is thought to increase likelihood of effective treatment (see e.g. Burgess, page 319, left col: “The IDSA recommends using pharmacokinetic principles such as prolonged or continuous infusions of beta-lactams as a means to optimize antimicrobial dosing as part of antimicrobial stewardship”).  Given the information provided in the prior art disclosing 0.5 h infusions for the most sensitive strains and 3h or 4h infusions for the most resistant strains, it would merely be a matter of routine for one of ordinary skill in the art to test several intermediate infusion times for pathogens having intermediate susceptibility to cefepime.  This is particularly the case in view of the availability of PKPD simulations to the artisan of ordinary skill to expedite the optimization process (see e.g. Burgess: page 318, right col).  It is also noted that one of ordinary skill in the art would expect higher plasma concentrations of cefepime to be achieved using Zhang’s formulation containing a beta-lactamase inhibitor (tazobactam) because degradation of the beta-lactam antibiotic, cefepime, ofT>MIC.  Additionally, in view of Yang, one of ordinary skill in the art would recognize that beta-lactam antibiotics administered in combination with the beta-lactamase inhibitor tazobactam (analogous to Zhang’s method of administering the beta-lactam, cefepime, with the beta-lactamase inhibitor, tazobactam) also benefit from extended infusion protocols.  In view of the foregoing the examiner does not consider the claimed infusion time of “about 90 minutes” to patentably define over the prior art.  This value falls within the narrow range of 0.5 to 3 or 4 hours disclosed by Burgess and it would merely be a matter of routine testing using PKPD models to discover the optimal infusion time of cefepime with the beta-lactamase inhibitor, tazobactam for any given strain of bacteria, thus one of ordinary skill in the art would have reasonable expectation of success in optimizing infusion time.   
With respect to claims 40 and 45, which require the dose to be 2 mg cefepime, 0.7 to 0.8 g arginine per g cefepime, and 2 g tazobactam, the dose of 2 grams cefepime and 2 grams tazobactam was known in the art for treating bacteria (as disclosed by Bhagwat, mentioned above).  It is also noted that Zhang discloses a range in minimum inhibitory concentration for cefepime in combination with tazobactam depending upon the strain of bacteria that it is used to treat (page 7, table 3, MIC concentrations against several bacteria types).  Burgess discloses that “[a]dministering cefepime at higher doses either as a prolonged intermittent infusion or continuous infusion improves the probability of achieving optimal PK-PD targets” (page 320, right col).  One of ordinary skill in the art would have been motivated to double the dose disclosed by Zhang at 
With respect to instant claim 41, the example composition 33, on page 18, comprises both cefepime and tazobactam sodium in admixture as well as arginine, and therefore both drugs would necessarily be administered simultaneously, moreover Zhang indicates that the drugs may be administered together or separately (claim 1).  
With respect to instant claim 43, Zhang discloses administering the composition twice or three times daily (page 9, line 15).  
With respect to instant claim 44, one of ordinary skill in the art would have been motivated to maximize the time between the two or three daily doses during waking hours in order to avoid toxically high concentrations and/or avoid concentrations dipping below therapeutically effective concentrations.  This would result in dosing every 8 hours for a 3 times per day schedule and every 12 hours for a twice daily schedule.  
With regard to claims 45, 52, 53, 56, 58, 61, and 64   Bhagwat discloses treating infections caused by E. coli, Pseudomonas aeruginosa, Staphylococcus aureus, Enterobacter, Klebsiella, Citrobacter etc. (0070) with 2 grams cefepime and 2 grams tazobactam.  

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 1565456; publication date: 01/19/2005; citing the English translation; of record) in view of Burgess et al. (Annals of Pharmacotherapy Vol 49 No. 3, pages 311-322; available online from 01/09/2015; of record) and further in view of Thomson et al. (Antimicrobial Agents and Chemotherapy Vol 45 No 12, pages 3548-3554; publication year: 2001; cited in the IDS filed on 06/18/2018; of record), Yang et al (Practical Pharmacy and Clinical Remedies vol 18, No 1; publication year: 2015), and Bhagwat et al. (US 2014/0162995; publication date: 06/12/2014) as applied to claims 40, 41, 43-45, 52, 53, 56, 58, 61, and 64 above, and further in view of Liversidge (US 2009/0227554; publication date: 09/10/2009; of record).

The relevant disclosures of Zhang, Burgess, Thomson, Yang, and Bhagwat are set forth above.  With respect to instant claim 42, none of Zhang, Burgess, or Thomson expressly discloses obtaining a solution by adding the active ingredients to a compatible liquid diluent. 
Liversidge discloses for a comparable composition in which the drug is reconstituted in compatible IV fluid followed by administering the resulting formulation (para 0158).  It would have been prima facie obvious to administer the claimed composition in the form of a solution being obtained by adding the active ingredients to a compatible liquid diluent because this is the standard for administration of intravenous drugs, Zhang discloses the formulation is for i.v. delivery, and this was known in the art specifically for cefepime.  

Claims 54, 55, 57, 59, 60, 62, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 1565456; publication date: 01/19/2005; citing the English translation; of record) in view of Burgess et al. (Annals of Pharmacotherapy Vol 49 No. 3, pages 311-322; available online from 01/09/2015; of record) and further in view of Thomson et al. (Antimicrobial Agents and Chemotherapy Vol 45 No 12, pages 3548-3554; publication year: 2001; cited in the IDS filed on 06/18/2018; of record), Yang et al (Practical Pharmacy and Clinical Remedies vol 18, No 1; publication year: 2015), and Bhagwat et al. (US 2014/0162995; publication date: 06/12/2014) as applied to claims 40, 41, 43-45, 52, 53, 56, 58, 61, and 64 above, and further in view of Lai et al. (US 2014/0187528; publication date: 07/03/2014).  


Lai discloses that beta-lactam antibiotics may be used in combination to treat bacterial infections caused by Streptococcus, Haemophilus, Moraxella, Proteus, Serratia, Acinetobacter, or Bacteriodes (0090).  Thus, one of ordinary skill in the art would be aware that any beta-lactamase antibiotic may be combined with tazobactam in order to improve efficacy in treating the foregoing bacterial infections.  It would have been prima facie obvious to use a composition comprising the beta-lactam antibiotic, cefepime (see Burgess at page 311 which discloses that cefepime is a beta-lactam antibiotic), tazobactam, and arginine of Zhang/Bhagwat to treat any of the above bacterial infections because one having ordinary skill in the art would have recognized the composition to be suitable for this purpose (see MPEP 2144.07). 

Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 1565456; publication date: 01/19/2005; citing the English translation; of record) in view of Burgess et al. (Annals of Pharmacotherapy Vol 49 No. 3, pages 311-322; available online from 01/09/2015; of record) and further in view of Thomson et al. (Antimicrobial Agents and Chemotherapy Vol 45 No 12, pages 3548-3554; publication year: 2001; cited in the IDS filed on 06/18/2018; of record), Yang et al (Practical Pharmacy and Clinical Remedies vol 18, No 1; publication year: 2015), Bhagwat et al. (US 2014/0162995; publication date: 06/12/2014), and Lai et al. (US 2014/0187528; publication date: 07/03/2014) as applied to claims 40, 41, 43-45, and 52-64 above, and further in view of Valdezate et al. (Antimicrobial Agents and Chemotherapy May 2001, pages 1581-1584). 


Valdezate discloses that various strains of Stenotrophomonas are susceptible to cefepime treatment; however, there is also variability in degree of sensitivity (abstract, table 1, page 1582).  
It would have been prima facie obvious to treat infections caused by Stenotrophomonas with the composition comprising cefepime/tazobactam/arginine according to Zhang/Bhagwat because one having ordinary skill in the art would have recognized this composition as suitable for this purpose (see MPEP 2144.07).  With regard to expectation of success, Lai discloses methods of assessing response to beta-lactam antibiotics and beta-lactam antibiotics in combination with tazobactam, thus methods were available to design effective dosing with this combination.  

Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive. 

The examiner has fully reviewed all of the remarks filed on 05/03/2021.  The majority of the remarks present unfounded assertions regarding the examiner’s burden to establish a prima facie case of obviousness, allege the examiner has employed conclusory statements, hindsight, speculation, wishful thinking, issued an incomplete Office action, allege the examiner has not given weight to objective evidence nor etc.  Again, Applicant is referred to the preceding Office actions where the relevant sections of the MPEP are pointed out and where the rationale underlying the obviousness conclusion is articulated.  Applicant’s assertions that the Office has failed to meet its burden are false.  

The majority of Applicant’s substantive arguments presented in this response are cumulative and have been addressed in full and the examiner has clearly articulated the rationale underlying the obviousness conclusion in the Office actions mailed on 02/21/2019, 10/07/2019, 07/31/2018, 03/20/2020, and 11/03/2020 as well as the interview summaries mailed on 04/16/2019 and 05/08/2019.  Specifically, Applicant’s citation of the Sader reference (e.g. at page 29), the fast track and QIDP status (e.g. pages 9-10 etc.), clinical benefits of the instant invention allegedly not disclosed by the prior art, as well as the calculation of millions of compositions hypothetically disclosed in the prior art (e.g. pages 13-14 and 33 of the remarks), that Thompson states that questions remain regarding data on beta-lactamease inhibitor combinations (e.g. page 20 of the remarks; and see pages 12-14 of the Office action mailed on 03/20/2020), and 
In several locations (e.g. pages 8 and 43), Applicant cites a board decision in 14/111,627 wherein the board considered data that had been filed in an affidavit in the above case to persuasively establish that the greater efficacy of a dose of 2 g cefepime and 2 g tazobactam in P. mirabilis G186 than a dose of 4 g and 4 g of each drug was unexpected.  This has been addressed at pages 11-15 of the Office action mailed on 10/07/2019.  

Any arguments that have not been presented in prior responses are addressed below and the examiner’s responses to certain arguments that have been previously presented are replicated for clarity.  

With regard to Applicant’s accusation that the examiner has not responded to arguments or provided, motivation to combine references, expectation of success, and rationale underlying the obviousness conclusion, the examiner has clearly articulated the rationale underlying the rejection and responded to all of Applicant’s substantive arguments in the preceding Office actions.  

In several locations, e.g. on page 9, Applicant references tables 1 and 4, stating that the tables are reproduced below; however, the tables are never reproduced in this response.  Applicant appears to be citing tables that have been cited in previous responses in support of unexpected results regarding the specific dose of 2 g cefepime and 2 g tazobactam.  In various locations throughout the response, Applicant also notes that the efficacy peaks at this dose and diminishes again at higher doses.  Applicant is directed to the interview summary mailed 04/16/2019, which is reproduced here for Applicant’s convenience:  
Applicant argued that the finding presented in table 4 that a dose of 2 g cefepime and 2 g tazobactam has greater efficacy than a dose of 1 g of each drug or a dose of 4 g of each drug is unexpectedly superior and should overcome the obviousness rejection of record. The examiner does not find these data sufficient to overcome a 103 rejection. The ability of tazobactam to sensitize beta-lacatamase expressing bacteria to the beta-lactam antibiotic, cefepime, was known in the art and specifically a method of treating a bacterial infection by administering a composition containing 1 g of each claimed drug is disclosed (Zhang). The data in table 4 summarize a dose finding experiment. The examiner pointed out that biphasic dose response curves are known in pharmacology and that one of ordinary skill in the art would not particularly find the reported outcome of optimal efficacy at 2g tazobactam and 2 g cefepime unexpected. The most common dose response curve for a single active agent is sigmoidal in shape, plateauing after the drug binding receptors (or inhibited enzyme) are saturated; however a two drug system would be more complicated: The beta-lactamase enzyme is induced by the presence of the beta-lactam drug (cefepime) and then inhibited by the tazobactam. Response to the combination would depend on extent of induction as well as tazobactam potency. While the underlying biology is more complex than for a single agent, IVPK (in vitro pharmacokinetic) modeling, the method Applicant has used to optimize the amount of tazobactam and cefepime in the claimed method, was a known and simple method for optimal dose prediction. The examiner also notes that the data is not commensurate in scope with any of the claims b/c the claims do not limit the species of bacteria being treated & this non-linear relationship is shown only for one strain. Based on the high variability of minimum inhibitory concentration reported in the prior art of record, one of ordinary skill would not expect the optimal dose to be the same for every genus/species of bacteria embraced by the current claim language.

See also all preceding actions where the burden on Applicant to overcome an obviousness rejection with unexpected results are discussed at length in the context of the data that has been made of record in declarations that have been executed in this case.  

Throughout the response, Applicant request involvement of the examiner’s supervisor.
The examiner’s supervisor has been consulted extensively during prosecution of this case.  Applicant is invited to contact the examiner to schedule an interview at any time.  

On page 13, for example, Applicant argues that the examiner did not cite a single example teaching all of the claimed limitations.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Throughout the remarks, Applicant asserts that the examiner has used impermissible hindsight.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

On page 17, Applicant argues that Bhagwat does not mention the need for adding arginine to the pharmaceutical dosage, does not recognize that a combination of cefepime and tazobactam when administered intravenously caused inflammation of veins.  On page 18, Applicant argues that Burgess does not describe the presently claimed cefepime and tazobactam administration regimen and does not provide any evidence which shows that cefepime and tazobactam administration rate affects antibacterial effect.  On pages 18-19, Applicant argues further that Burgess only evaluates 3 hour or 4 hour time points whereas Applicant has determined that 90 minutes is optimal.  On page 27, Applicant argues that Bhagwat does not disclose adding arginine.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Also, here, Applicant has mischaracterized Burgess.  Burgess discloses that “[a]dministering cefepime at higher doses either as a prolonged intermittent infusion or continuous infusion improves the probability of achieving optimal PK-PD targets” (page 320, right col).  Therefore Burgess does recognize that the duration of administration affects the dose that is reached.  Of course reaching a target effective dose in the blood stream is important for efficacy of an pharmaceutically active agent.  Burgess teaches that duration of infusion is a variable that may be adjusted to improve pharmacokinetics of cefepime dosing (i.e. blood concentrations above an effective concentration for a longer period of time).  Arriving at an optimal infusion time is not considered inventive within the meaning of 35 USC 103, but rather merely routine testing for one having ordinary skill.  

On page 19, Applicant points out that Burgess states that studies in the review did not confirm that achieving specific PK-PD targets correlated with improved clinical outcomes. 
In this case, there is a teaching that would lead one to expect success, specifically, that ideal PK-PD targets can be reached by making adjustment to infusion time.  This provides a motivation to optimize infusion time and a reasonable expectation of success that achieving a target plasma concentration for a longer time would improve treatment of bacterial infection.  That some questions remain to be researched and that the prior art also discusses information not relevant to the factors underlying supra, the rejection is maintained.  

On pages 19-20, Applicant argues that a declaration filed on 12/17/2019 establishes that there is no linear relationship between dosage and bactericidal activity for the combinations tested.
No declaration was filed on 12/17/2019 in the instant case, therefore the examiner cannot address this argument.  

Applicant’s comments on page 20 regarding the teachings found in Yang do not address the rationale underlying the obviousness conclusion.  

On page 21, Applicant states that the present invention is in the provision of therapeutically synergistic antibacterial composition that can be administered without causing phlebitis.  The solution provided involves the use of arginine or a pharmaceutically acceptable salt.  Applicant argues that none of the cited prior art references disclose the specific dosage regimen.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 

On pages 21-24 Applicant presents data in the remarks and alleges that these data meet the burden on Applicant to overcome a rejection in view of unexpected results.
MPEP 716.01(c) indicates that the arguments cannot take the place of evidence in the record.  Examples of statements which are not evidence and which must be prima facie case of obviousness” (citing In re Geisler, 116 F.3d 1465,43 USPQ2d 1362 (Fed. Cir. 1997).  These data are not currently of record and have not been considered by the examiner.  See also MPEP 716.02(g): "The reason for requiring evidence in declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 25  and 18 U.S.C. 1001." Permitting a publication to substitute for expert testimony would circumvent the guarantees built into the statute. Ex parte Gray, 10 USPQ2d 1922, 1928 (Bd. Pat. App. & Inter. 1989). Publications may, however, be evidence of the facts in issue and should be considered to the extent that they are probative.  

On page 25, Applicant argues that the examiner has not addressed the predictability of the art.  On pages 32-33 Applicant argues that Zhang is not enabling because Zhang does not disclose human studies and presents “preliminary data”.  On page 38 Applicant argues that no clinical data have been provided.  Throughout the remarks Applicant asserts that the examiner has not addressed expectation of success. 
Clinical data is not required to establish a reasonable expectation of success under 35 USC 103 in the biomedical arts.  The examiner acknowledges that 

On page 26, Applicant argues that Terracciano does not teach any of the claimed limitations.
The examiner does not know what “Terracciano” is referring to as no such reference has been cited against the claims in the instant application.  


As noted in the rejection supra, Muggetti discloses that arginine protects against thrombophlebitis upon intravenous administration (0020).  Thus, one having ordinary skill in the art would have recognized that the arginine disclosed by Zhang would protect against phlebitis.  

On page 34, Applicant argues that Zhang did not produce safe, effective, and tolerable pharmaceutical dosages suitable for parenteral administration and useful to treat and control bacterial infection in a subject.
This is a mischaracterization of Zhang.  See Zhang’s examples.  Whether or not Zhang may have continued to develop the product or evaluated these products in the clinic is not relevant to the issues underlying the patentability of the instant claims.  Applicant is reminded that safety and efficacy are standards employed by the US Food and Drug Administration.  The instant claims are rejected by the USPTO under the statute 35 USC 103, which addresses the obviousness of the claimed invention.  In this case, the safety and efficacy of the claimed have not provided any evidence of non-obviousness under 35 USC 103.  

On page 37, Applicant asserts that the examiner has not answered certain questions and on pages 39-40, Applicant asserts that the examiner has failed to answer the substance of Applicant’s arguments and asserts the examiner has chosen to respond selectively to only a few of Applicant’s arguments.  
prima facie obvious.  

On page 38 (for example), Applicant cites a statement in Zhang: “is within the range of additive effect”.  
This is in the context of toxicity of their invention in mice.  Thus, Zhang does not disclose that the antibacterial effect is additive in the section cited by Applicant.  Moreover, Zhang does refer to the combination of antibacterial agent and beta-lactamase inhibitor as having synergistic antibacterial efficacy in several locations (see e.g. page 11 of the human translation).  In this allegation, Applicant has profoundly mischaracterized the teachings of Zhang.  

On pages 38 etc., Applicant asserts that Zhang discloses that the combination of cefepime and tazobactam is toxic in table 4.  Applicant argues further on page 39 that Zhang discourages one of ordinary skill from combining cefepime and tazobactam because this would increase toxicity dramatically.  
Table 4, on page 9 reports the results of a toxicity study of cefepime and tazobactam in mice, which is a routine step in drug development.  Toxic doses, reported in g/kg in the mouse, are well above the doses used in the prior art (e.g. above the 2 grams cefepime and 2 grams tazobactam; i.e. 2 grams of each drug in a 70kg human 

Throughout the response, Applicant argues that the instant invention possesses unexpected results sufficient to overcome the obviousness rejection.   On pages 44-45, Applicant asserts that the examiner has not told Applicant what data would be acceptable.
Please refer to pages 19-26 of the Office action mailed 11/03/2020 where the examiner provides a detailed explanation of how the data are not commensurate in scope with the data.  This analysis is also described on pages 11-15 of the Office action mailed on 10/07/2019.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 40, 41, 43-45, 52, 53, 56, 58, 61, and 64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,525,043 in view of in view of Burgess et al. (Annals of Pharmacotherapy Vol 49 No. 3, pages 311-322; available online from 01/09/2015; of record) and further in view of Thomson et al. (Antimicrobial Agents and Chemotherapy Vol 45 No 12, pages 3548-3554; publication year: 2001; cited in the IDS filed on 06/18/2018), Yang et al (Practical Pharmacy and Clinical Remedies vol 18, No 1; publication year: 2015), Muggetti et al. (US 2004/0014693; publication date: 01/22/2004; of record) and Zhang (CN 1565456; publication date: 01/19/2005; citing the English translation; of record).

Inter alia, the claims of the ‘043 patent embrace a composition comprising active ingredients consisting of cefepime or a pharmaceutically acceptable salt and tazobactam or a pharmaceutically acceptable salt, wherein the composition comprises 2 g of cefepime and 2 grams of tazobactam (i.e. the ratio of tazobactam to cefepime is 1:1; limitations of instant claims 37, 41, 42, 44-46).  Col 8, lines 30-32 of the ‘043 specification indicates that the invention embraces a method for treatment or control of a bacterial infection in a subject, said method comprising administering to said subject a therapeutically effective amount of a pharmaceutical composition comprising an effective amount of the composition recited in claim 1 of the ‘043 application.  Col 9, line 42 of the ‘043 patent indicates that the term “administering” embraces parenteral administration.  The dosage form embraced by the ‘043 patent would result in simultaneous administration.  The composition may be used in methods of treating infection caused by E[csherichia]. coli, Pseudomonas aeruginosa, Staphylococcus aureus, Enterobacter, Klebsiella, Citrobacter etc (col 10).  The examiner has relied upon the specification to delineate the scope of the invention embraced by the ‘043 patent, Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co. U.S. Court of Appeals Federal Circuit, 95 USPQ2d 1797.
The claims of the ‘043 patent are silent with respect to the duration of administration of the composition comprising cefepime and tazobactam.
Burgess published a systematic review of 18 clinical studies comparing the traditional dosing regimen for cefepime, which is intermittent administration over 0.5 hours to prolonged or continuous administration, evaluating clinical outcomes such as mortality and length of hospital stay as well as the effect on  pharmacokinetic-pharmacodynamic (PKPD) parameters (title, abstract).  The PKPD target that the study evaluated was duration of time that the free drug concentration exceeds the MIC (minimum inhibitory concentration) of the pathogen (%ofT>MIC; paragraph bridging pages 311-312), particularly with respect to P. aeruginosa, which has an MIC of 8 g/mL (para bridging pages 312-313).  Burgess concluded that at the same daily dose, administering cefepime as prolonged, intermittent infusions over 3 to 4 hours or continuous infusion consistently improves achievement of the target %ofT>MIC compared with traditional (0.5 h) infusions.  Burgess discloses further that the traditional dosing was able to achieve the PKPD target in less-resistant Gram-negative organisms such as Escherichia coli, Enterobacter, Citrobacter, and Klebsiella spp (page 319, right col).  
Thomson reports MICs of cefepime for several pathogens ranging from 0.06 to 8 g/mL (table 4, page 3551).  

In view of the foregoing, one of ordinary skill in the art at the time the instant invention was filed would be aware that the optimal dosing regimen depends upon the MIC of the pathogen being treated, with optimal drug concentrations being achievable with 0.5 h infusions for sensitive strains and achievable with 3 to 4 hour infusions for highly resistant strains.  P. aeruginosa, the focus of Burgess, is among the most resistant microorganisms to cefepime.  As detailed above, MICs have been reported to be as low as 0.06 for other organisms.  It follows logically that %ofT>MIC would increase as the magnitude of the MIC decreases and that an effective %ofTMIC could be achieved over a shorter infusion time for pathogens having an MIC lower than 8 g/mL.  One of ordinary skill in the art would have been motivated to find the optimal dosing regimen for a pathogen because this is thought to increase likelihood of effective treatment (see e.g. Burgess, page 319, left col: “The IDSA recommends using pharmacokinetic principles such as prolonged or continuous infusions of beta-lactams as a means to optimize antimicrobial dosing as part of antimicrobial stewardship”).  Given the information provided in the prior art disclosing 0.5 h infusions for the most sensitive strains and 3h or 4h infusions for the most resistant strains, it would merely be a matter of routine for one of ordinary skill in the art to test several intermediate infusion times for pathogens having intermediate susceptibility to cefepime.  This is particularly the case in view of the availability of PKPD simulations to the artisan of ordinary skill to expedite the optimization process (see e.g. Burgess: page 318, right col).  It is also 
The claims of the ‘043 patent are also silent with respect to including arginine in the composition; however such was known in the art:
Muggetti discloses that arginine protects against thrombophlebitis upon intravenous administration (0020).  
Zhang teaches a method of treating a bacterial infection by dosing during clinical application (i.e. administering; claim 2) of a composition comprising cefepime and the -lactamase inhibitor, tazobactam as well as the excipient, arginine (claims 1, 4, and 5).  
It would have been prima facie obvious to add arginine to the compositions embraced by the ‘043 patent.  The skilled Artisan would have been motivated to do so because this substance can protect against phlebitis.  The skilled Artisan would have had a reasonable expectation of success because this excipient was known at the time of the instant invention for formulating cefepime and tazobactam compositions.  
With respect to instant claims 43 and 48, Zhang discloses administering the composition twice or three times daily (page 9, line 15).  
With respect to instant claims 44 and 49, one of ordinary skill in the art would have been motivated to maximize the time between the two or three daily doses during waking hours in order to avoid toxically high concentrations and/or avoid concentrations dipping below therapeutically effective concentrations.  This would result in dosing every 8 hours for a 3 times per day schedule and every 12 hours for a twice daily schedule.  

Claim 42 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,525,043 in view of Burgess et al. (Annals of Pharmacotherapy Vol 49 No. 3, pages 311-322; available online from 01/09/2015; of record) and further in view of Thomson et al. (Antimicrobial Agents and Chemotherapy Vol 45 No 12, pages 3548-3554; publication year: 2001; cited in the IDS filed on 06/18/2018), Yang et al (Practical Pharmacy and Clinical Remedies vol 18, No 1; publication year: 2015), Muggetti et al. (US 2004/0014693; publication date: 01/22/2004) and Zhang (CN 1565456; publication date: 01/19/2005; citing the English translation; of record) as applied to claims 40, 41, 43-45, 52, 53, 56, 58, 61, and 64 above and further in view of Liversidge (US 2009/0227554; publication date: 09/10/2009; of record).


Liversidge discloses for a comparable composition in which the drug is reconstituted in compatible IV fluid followed by administering the resulting formulation (para 0158).  It would have been prima facie obvious to administer the claimed composition in the form of a solution being obtained by adding the active ingredients to a compatible liquid diluent because this is the standard for administration of intravenous drugs.  

Claims 54, 55, 57, 59, 60, 62, and 63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,525,043 in view of Burgess et al. (Annals of Pharmacotherapy Vol 49 No. 3, pages 311-322; available online from 01/09/2015; of record) and further in view of Thomson et al. (Antimicrobial Agents and Chemotherapy Vol 45 No 12, pages 3548-3554; publication year: 2001; cited in the IDS filed on 06/18/2018), Yang et al (Practical Pharmacy and Clinical Remedies vol 18, No 1; publication year: 2015), Muggetti et al. (US 2004/0014693; publication date: 01/22/2004) and Zhang (CN 1565456; publication date: 01/19/2005; citing the English translation; of record) as applied to claims 40, 41, 43-45, 52, 53, 56, 58, 61, and 64 above and further in view of Lai et al. (US 2014/0187528; publication date: 07/03/2014).  

The relevant limitations of the ‘043 patent and the disclosures of Zhang, Burgess, Thomson, Muggetti, and Yang are set forth above.  With respect to instant claims 54, 55, 57, 59, 60, 62, and 63 none of the ‘043 patent, or the cited art expressly discloses treating the bacteria recited in the instant claims.  
prima facie obvious to use a composition comprising the beta-lactam antibiotic, cefepime (see Burgess at page 311 which discloses that cefepime is a beta-lactam antibiotic), tazobactam, and arginine of Zhang/the ’043 patent to treat any of the above bacterial infections because one having ordinary skill in the art would have recognized the composition to be suitable for this purpose (see MPEP 2144.07). 
  
Claim 65 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,525,043 in view of Burgess et al. (Annals of Pharmacotherapy Vol 49 No. 3, pages 311-322; available online from 01/09/2015; of record), Thomson et al. (Antimicrobial Agents and Chemotherapy Vol 45 No 12, pages 3548-3554; publication year: 2001; cited in the IDS filed on 06/18/2018), Yang et al (Practical Pharmacy and Clinical Remedies vol 18, No 1; publication year: 2015), Muggetti et al. (US 2004/0014693; publication date: 01/22/2004), Zhang (CN 1565456; publication date: 01/19/2005; citing the English translation; of record), and Lai et al. (US 2014/0187528; publication date: 07/03/2014) as applied to claims 40, 41, 43-45, and 52-64 above, and further in view of Valdezate et al. (Antimicrobial Agents and Chemotherapy May 2001, pages 1581-1584). 

The relevant limitations of the ‘043 patent and the disclosures of Zhang, Burgess, Thomson, Muggetti, Yang, and Lai are set forth above.  With respect to instant claim 65, none of the ‘043 patent, or the cited art expressly discloses treating the bacteria recited in the instant claims.  

It would have been prima facie obvious to treat infections caused by Stenotrophomonas with the composition comprising cefepime/tazobactam/arginine according to Zhang/the ‘043 patent because one having ordinary skill in the art would have recognized this composition as suitable for this purpose (see MPEP 2144.07).  With regard to expectation of success, Lai discloses methods of assessing response to beta-lactam antibiotics and beta-lactam antibiotics in combination with tazobactam, thus methods were available to design effective dosing with this combination.  

Claims 40-45 and 52-65 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 9-15, 17-19, 21, 22, and 24-30 of copending Application No. 15/537,407 (reference application); in view of Burgess et al. (Annals of Pharmacotherapy Vol 49 No. 3, pages 311-322; available online from 01/09/2015; of record) and further in view of Thomson et al. (Antimicrobial Agents and Chemotherapy Vol 45 No 12, pages 3548-3554; publication year: 2001; cited in the IDS filed on 06/18/2018) and Yang et al (Practical Pharmacy and Clinical Remedies vol 18, No 1; publication year: 2015).
 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims anticipate the instant claims.
Inter alia, the claims of the ‘407 application embrace a method of treating a bacterial infection by parenterally administering a composition comprising cefepime, tazobactam, and arginine one, two, three, or four times per day with a dosing schedule of every 6, 8, 12, or 24 hours.  The composition is reconstituted into a solution (i.e. a liquid diluent).  The composition may comprise 1 or 2 g of cefepime, 1 or 2 g of 
The claims of the ‘407 application are silent with respect to the duration of administration of the composition comprising cefepime and tazobactam.
Burgess published a systematic review of 18 clinical studies comparing the traditional dosing regimen for cefepime, which is intermittent administration over 0.5 hours to prolonged or continuous administration, evaluating clinical outcomes such as mortality and length of hospital stay as well as the effect on  pharmacokinetic-pharmacodynamic (PKPD) parameters (title, abstract).  The PKPD target that the study evaluated was duration of time that the free drug concentration exceeds the MIC (minimum inhibitory concentration) of the pathogen (%ofT>MIC; paragraph bridging pages 311-312), particularly with respect to P. aeruginosa, which has an MIC of 8 g/mL (para bridging pages 312-313).  Burgess concluded that at the same daily dose, administering cefepime as prolonged, intermittent infusions over 3 to 4 hours or continuous infusion consistently improves achievement of the target %ofT>MIC compared with traditional (0.5 h) infusions.  Burgess discloses further that the traditional dosing was able to achieve the PKPD target in less-resistant Gram-negative organisms such as Escherichia coli, Enterobacter, Citrobacter, and Klebsiella spp (page 319, right col).  
Thomson reports MICs of cefepime for several pathogens ranging from 0.06 to 8 g/mL (table 4, page 3551).  

In view of the foregoing, one of ordinary skill in the art at the time the instant invention was filed would be aware that the optimal dosing regimen depends upon the MIC of the pathogen being treated, with optimal drug concentrations being achievable with 0.5 h infusions for sensitive strains and achievable with 3 to 4 hour infusions for highly resistant strains.  P. aeruginosa, the focus of Burgess, is among the most resistant microorganisms to cefepime.  As detailed above, MICs have been reported to be as low as 0.06 for other organisms.  It follows logically that %ofT>MIC would increase as the magnitude of the MIC decreases and that an effective %ofTMIC could be achieved over a shorter infusion time for pathogens having an MIC lower than 8 g/mL.  One of ordinary skill in the art would have been motivated to find the optimal dosing regimen for a pathogen because this is thought to increase likelihood of effective treatment (see e.g. Burgess, page 319, left col: “The IDSA recommends using pharmacokinetic principles such as prolonged or continuous infusions of beta-lactams as a means to optimize antimicrobial dosing as part of antimicrobial stewardship”).  Given the information provided in the prior art disclosing 0.5 h infusions for the most sensitive strains and 3h or 4h infusions for the most resistant strains, it would merely be a matter of routine for one of ordinary skill in the art to test several intermediate infusion times for pathogens having intermediate susceptibility to cefepime.  This is particularly the case in view of the availability of PKPD simulations to the artisan of ordinary skill to expedite the optimization process (see e.g. Burgess: page 318, right col).  It is also ofT>MIC. Additionally, in view of Yang, one of ordinary skill in the art would recognize that beta-lactam antibiotics administered in combination with the beta-lactamase inhibitor tazobactam (analogous to the ‘407 application’s administering the beta-lactam, cefepime, with the beta-lactamase inhibitor, tazobactam) also benefit from extended infusion protocols.  In view of the foregoing the examiner does not consider the claimed infusion time of “about 90 minutes” to patentably define over the prior art.  This value falls within the narrow range of 0.5 to 3 or 4 hours disclosed by Burgess and it would merely be a matter of routine testing using PKPD models to discover the optimal infusion time of cefepime with the beta-lactamase inhibitor, tazobactam for any given strain of bacteria.   
With regard to instant claims 45 and 52-65, the claims of the ‘407 application indicate that the composition can be used to treat infections caused by: Escherichia, Staphylococcus, Streptococcus, Haemophilus, Klebsiella, Moraxella, Enterobacter, Proteus, Serratia, Pseudomonas, Acinetobacter, Citrobacter, Stenotrophomonas, Bacteroides, Prevotella, Fusobacterium, or Clostridium.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive. 
On pages 46-50 of the response, Applicant asserts that the examiner did not meet the burden to establish the obviousness conclusion with regard to the double patenting rejections, makes the general assertion that Zhang cannot serve as the basis for a rejection, that the examiner devoted one sentence to explain the double patenting rejection in connection with each copending application, and that the examiner provides no support explanation, or citation of evidence etc. to support the conclusion. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the cited applications.  None of the statements traversing the double patenting rejection have any foundation in fact.  Kindly refer to the double patenting rejection set forth above and those in the preceding office actions where the examiner has provided a detailed description of the ways in which the cited patent and co-pending application is an obvious variant of the invention embraced by the instant application.

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247.  The examiner can normally be reached on Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617